PER CURIAM:
On March 12, 1981, appellant was adjudicated guilty of a summary offense after a trial de novo in a court of common pleas. He filed no post-trial motions before taking this appeal. In Commonwealth v. Koch, 288 Pa. Superior Ct. 290, 431 A.2d 1052 (1981), we held that post-trial motions are a prerequisite to preserve issues for appellate review following such a trial de novo. See Pa.R.Crim.P. 1123. However, when no post-trial motions were filed and the adjudication occurred before July 1, 1981, we have remanded to allow appellant to file post-trial motions nunc pro tunc. E.g., Commonwealth v. Cruice, 297 Pa. Superior Ct. 1, 442 A.2d 1183 (1982); Commonwealth v. McNelis, 297 Pa. Superior Ct. 4, 442 A.2d 1184 (1982). Because appellant did not file post-trial motions but was convicted before July 1, 1981, we vacate the judgment of sentence and remand to allow him to file post-trial motions nunc pro tunc. Following the lower court’s ultimate disposition of those motions and entry of a final order, either party aggrieved may appeal as allowed by law.
So ordered.